NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                ZAINAB MOHAMMED,
                     Petitioner

                           v.

           DEPARTMENT OF THE ARMY,
                    Respondent
              ______________________

                      2019-1226
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF-1221-18-0101-W-1.
                ______________________

                Decided: June 11, 2019
                ______________________

   ZAINAB MOHAMMED, Monterey, CA, pro se.

    VERONICA NICOLE ONYEMA, Commercial Litigation
Branch, Civil Division, United States Department of Jus-
tice, Washington, DC, for respondent. Also represented by
JOSEPH H. HUNT, STEVEN JOHN GILLINGHAM, ROBERT
EDWARD KIRSCHMAN, JR.
                 ______________________

 Before PROST, Chief Judge, LOURIE and HUGHES, Circuit
                        Judges.
2                                         MOHAMMED v. ARMY




PER CURIAM.
     Zainab Mohammed appeals from a decision of the
Merit Systems Protection Board denying her request for
corrective action. See Mohammed v. Army, No. SF-1221-
18-0101-W-1 (M.S.P.B. Aug. 17, 2018). Because substan-
tial evidence supports the Administrative Judge’s finding
that she did not establish a violation of the Whistleblower
Protection Act, we affirm.
                              I
    The Army hired Ms. Mohammed in 2011 as an assis-
tant professor at the Defense Language Institute Foreign
Language Center (DLIFLC). Her appointment was tempo-
rary, and the Army renewed her contract every six to
twelve months.
     In 2013, Ms. Mohammed reported her immediate su-
pervisor for “violat[ing] rules, wast[ing] government funds,
abus[ing] his authority, and committ[ing] a prohibited per-
sonnel practice.” Gov. App’x at 6. She subsequently filed
an individual right of action in 2014 alleging that, in retal-
iation for her disclosures, Hiam Kanbar, the Associate
Provost of Undergraduate Education, sent her a letter
threatening adverse personnel action. The Administrative
Judge found that the agency had violated the Whistle-
blower Protection Act and instructed it to rescind the let-
ter.
    In 2015, Ms. Mohammed received mixed performance
evaluations from students who had taken her class. Some
students reported that Ms. Mohammed “micro-manage[d]”
them, treated students unequally, and engaged in com-
bative conduct. Gov. App’x at 52–53. The Chief of the
MOHAMMED v. ARMY                                          3



Evaluation Division issued a red flag notification1 to,
among others, Dr. Kanbar and Betty Leaver, the Provost.
    Before Dr. Kanbar or Ms. Leaver could investigate the
incidents described in the red flag notification, the Army
transferred Ms. Mohammed from the Middle East I School
to the Middle East II School. Because she had been a team
leader at the Middle East I School, she began as a team
leader at the Middle East II School. The Middle East II
School already had a team leader in place, however, so the
Army soon reassigned Ms. Mohammed to a team member
position. Gorge Bebawi, Deanna Tovar, Dr. Kanbar, and
Ms. Leaver were her first-, second-, third-, and fourth-line
supervisors, respectively.
    Dr. Tovar received notice of Ms. Mohammed’s red flag
notification shortly after Ms. Mohammed’s transfer and
met with Mr. Bebawi to discuss it. Because DLIFLC policy
required supervisors to counsel and mentor teachers who
received a red or yellow flag, Mr. Bebawi issued Ms. Mo-
hammed an informal memorandum of counseling on Janu-
ary 25, 2016. But he reassured Ms. Mohammed that it
would not affect her future career and that he would give
her a fresh start.
    In February 2016, Ms. Mohammed applied for a posi-
tion as an Oral Proficiency Interview tester. The program
did not accept her. Ms. Mohammed complained to the
Chief of the Evaluation Division and the Director of the
Language Proficiency Assessment Directorate, which man-
aged the Oral Proficiency Interview program. She alleged
that the two individuals chosen for the program had not
worked for DLIFLC for long enough to apply.



   1    A red flag notification “is a reporting system that
identifies student comments considered to be serious or im-
mediate threats, acts, or behaviors within particular cate-
gories.” Gov. App’x at 8 n.3.
4                                        MOHAMMED v. ARMY




    Ms. Mohammed then asked to teach study hall in April
2016. Dr. Tovar denied the request and explained that the
agency had a policy of not allowing teachers who had re-
ceived a red flag to teach study hall for six months. On
April 27, 2016, Ms. Mohammed emailed Colonel Phillip
Deppert and Ms. Leaver to accuse Dr. Kanbar and Dr. To-
var of retaliating against her for her 2014 individual right
of action. Ms. Leaver forwarded the email to Dr. Kanbar
and Dr. Tovar. Dr. Tovar informed Ms. Mohammed that
she would investigate her concerns.
     On June 1, 2016, Mr. Bebawi, Ms. Mohammed’s first
line supervisor, conducted an unannounced observation of
her classroom. The schedule listed the lesson for the day
as helping students review a chapter of their books. But
when Mr. Bebawi entered the classroom, the students were
undergoing self-study. Mr. Bebawi sent Ms. Mohammed a
memorandum of poor performance and expressed the need
for interactive lessons. He invited Ms. Mohammed to meet
that afternoon. Ms. Mohammed responded that she had
permission to conduct self-study that day and accused Mr.
Bebawi of targeting her. She emailed the memorandum of
poor performance to Ms. Leaver and Col. Deppert.
    The next day, Ms. Mohammed met with Dr. Tovar, a
union representative, and a few others. Dr. Tovar ex-
plained to Ms. Mohammed the rationale behind each com-
plained-of personnel action, but she did not think that Ms.
Mohammed was satisfied with her explanations. On Sep-
tember 28, 2016, Dr. Tovar informed Ms. Mohammed that
the Army would not renew her contract. The Army placed
Ms. Mohammed on administrative leave on October 24,
2016, and her appointment expired five days later.
    Ms. Mohammed filed a complaint with the Office of
Special Counsel challenging her red flag notification, mem-
orandum of counseling, transfer, change of duties, denial of
conducting Oral Proficiency Interview tests, denial of
teaching study hall, administrative leave, and termination.
MOHAMMED v. ARMY                                           5



When the Office of Special Counsel closed its investigation
a year later, Ms. Mohammed appealed to the Board.
    The Administrative Judge denied Ms. Mohammed’s re-
quest for corrective action. The Administrative Judge de-
termined that, although Ms. Mohammed had engaged in
protected activity by filing an individual right of action in
2014, Ms. Mohammed had not proven by preponderant ev-
idence that this activity contributed to her transfer, change
of duties, denial of conducting Oral Proficiency Interview
tests, or denial of teaching study hall. 2 The Administrative
Judge noted that Mr. Bebawi and Dr. Tovar learned of Ms.
Mohammed’s suit after the allegedly adverse personnel ac-
tions occurred. And although Dr. Kanbar knew of the suit
beforehand, Ms. Mohammed had not shown that Dr.
Kanbar participated in any of the challenged actions or
that he used Dr. Tovar to retaliate against her.
     The Administrative Judge also found that Ms. Moham-
med had failed to establish that her April 27, 2016, and
June 1, 2016, complaints to Col. Deppert and Ms. Leaver
were protected disclosures. She reasoned that “a disinter-
ested observer knowing the facts readily ascertainable by
the appellant could not conclude that there was govern-
ment wrongdoing.” Gov. App’x at 18; see also id. at 23. Nor
was there any evidence the agency had abused its author-
ity or created a hostile work environment.
    The Administrative Judge did, however, find that the
April 27 email, which Ms. Leaver had forwarded to Dr. To-
var and Dr. Kanbar, included a protected disclosure be-
cause it redisclosed Ms. Mohammed’s 2014 individual right



    2  Because the red flag notification and memorandum
of counseling were not formal disciplinary measures, the
Administrative Judge found that they were not actionable
personnel activity. She thus declined to consider them fur-
ther.
6                                        MOHAMMED v. ARMY




of action. And because Dr. Tovar and Ms. Leaver partici-
pated in the decision to place Ms. Mohammed on adminis-
trative leave, the Administrative Judge determined that
Ms. Mohammed had established a prima facie case of re-
taliation. But the Administrative Judge held that the
agency had shown by clear and convincing evidence that it
would have taken the same action even without any pro-
tected disclosure. She noted that several individuals had
expressed concerns with Ms. Mohammed’s behavior, and
Mr. Bebawi credibly testified that Ms. Mohammed was
constantly complaining about others. Additionally, alt-
hough the record lacked evidence about similar actions
taken against non-whistleblowers, Dr. Tovar stated that
she had placed other employees on leave for disruptive be-
havior. And the Administrative Judge found that Dr. To-
var lacked motive to retaliate and that Ms. Leaver had, if
anything, only a slight motive to retaliate.
    As to her termination, the Administrative Judge cred-
ited agency testimony that it would have terminated Ms.
Mohammed regardless of her disclosures because it re-
duced its teaching program in 2016. The Administrative
Judge also determined that the Army had terminated non-
whistleblower employees. Finally, she again found that
Dr. Tovar and Steven Collins, another official involved in
the decision, lacked motive to retaliate and that Ms. Leaver
had, if anything, only a slight motive to retaliate.
   Ms. Mohammed now appeals. 3 We have jurisdiction
under 28 U.S.C. § 1295(a)(9).




    3    The initial decision became final after Ms. Moham-
med elected not to pursue additional review before the
Board. See 5 C.F.R. § 1201.113. We therefore treat the in-
itial decision as the Administrative Judge’s final decision
for this appeal.
MOHAMMED v. ARMY                                           7



                             II
     We affirm the decisions of the Board unless they are
“(1) arbitrary, capricious, an abuse of discretion, or other-
wise not in accordance with law; (2) obtained without pro-
cedures required by law, rule or regulation having been
followed; or (3) unsupported by substantial evidence.” 5
U.S.C. § 7703(c); see also Hayes v. Dep’t of the Navy, 727
F.2d 1535, 1537 (Fed. Cir. 1984). To withstand substantial
evidence review, “[t]he record need only disclose such rele-
vant evidence as might be accepted by a reasonable mind
as adequate to support the conclusion reached.” Hayes, 727
F.2d at 1537.
     The Whistleblower Protection Act “prohibits any fed-
eral agency from taking, failing to take, or threatening to
take or fail to take, any personnel action” against an em-
ployee for making a protected disclosure. Fellhoelter v.
Dep’t of Agric., 568 F.3d 965, 970 (Fed. Cir. 2009) (citing
5 U.S.C. § 2302(b)(8)). To establish a prima facie case un-
der the Act, an employee must show by preponderant evi-
dence that she made a protected disclosure and that this
disclosure contributed to the personnel action. See id. at
970 (citing 5 U.S.C. § 1221(e)(1)). The agency can rebut a
prima facie case by proving, by clear and convincing evi-
dence, that it would have taken the same personnel action
even without any protected disclosures. Id. at 970–71 (cit-
ing 5 U.S.C. § 1221(e)(2)). The Board considers three fac-
tors to determine if the agency has rebutted the employee’s
prima facie case: (1) “the strength of the agency’s evidence
in support of its personnel action;” (2) “the existence and
strength of any motive to retaliate on the part of the agency
officials who were involved in the decision;” and (3) “any
evidence that the agency takes similar actions against em-
ployees who are not whistleblowers but who are otherwise
similarly situated.” Carr v. Soc. Sec. Admin., 185 F.3d
1318, 1323 (Fed. Cir. 1999).
8                                          MOHAMMED v. ARMY




                              A.
    First, we address the red flag notification and informal
memorandum of counseling. The Administrative Judge de-
termined that neither action constituted actionable person-
nel activity. Ms. Mohammed implicitly contests this
finding by premising many of her challenges on the merits
of each action.
    As relevant here, “personnel action” under the Whistle-
blower Protection Act includes “other disciplinary or cor-
rective action.” 5 U.S.C. § 2302(a)(2)(A)(iii). Substantial
evidence supports the determination that the red flag noti-
fication and informal memorandum of counseling do not
constitute disciplinary action within the scope of
§ 2302(a)(2)(A)(iii). The red flag notification “is a reporting
system that identifies student comments considered to be
serious or immediate threats, acts, or behaviors within par-
ticular categories.” Gov. App’x at 8 n.3. It does not propose
any disciplinary measures but instead highlights areas re-
quiring additional investigation. The informal memoran-
dum of counseling issued to Ms. Mohammed informed her
about the negative feedback and reminded her about work-
place expectations. It did not propose any disciplinary
measures, and Mr. Bebawi expressly informed Ms. Mo-
hammed that the memorandum of counseling would not
have any impact on her future career because he wanted to
give her a fresh start. The record thus sustains the Admin-
istrative Judge’s finding that they are not covered person-
nel activities.
     Ms. Mohammed appears to argue that the agency
failed to follow proper procedure in issuing the red flag no-
tification and the informal memorandum of counseling.
But Ms. Mohammed did not raise this argument before the
Board and has thus waived it on appeal. And in any event,
because substantial evidence supports the finding that the
red flag notification and memorandum of counseling are
MOHAMMED v. ARMY                                            9



not adverse personnel activities, neither action justifies re-
lief under the Whistleblower Protection Act. 4
                             B.
    Next, we address Ms. Mohammed’s April 27 and June 1
emails to Col. Deppert and Ms. Leaver. The Administra-
tive Judge determined that neither email constituted a pro-
tected disclosure. 5 Ms. Mohammed challenges these
findings.
    Under 5 C.F.R. § 1209.4(b), “a communication concern-
ing policy decisions that lawfully exercise discretionary au-
thority” is not a protected disclosure “unless the employee
or applicant providing the disclosure reasonably believes
that the disclosure evidences any violation of any law, rule,
or regulation, gross mismanagement, a gross waste of
funds, an abuse of authority, or a substantial and specific
danger to public health or safety.” In other words, for her
emails to constitute protected disclosures, Ms. Mohammed
needed to reasonably believe that she was disclosing gov-
ernment wrongdoing. We apply the reasonable person
standard to assess an individual’s professed beliefs.
Lachance v. White, 174 F.3d 1378, 1380–81 (Fed. Cir.
1999).
    The April 27 email alleged that Dr. Kanbar and Dr. To-
var had retaliated against Ms. Mohammed for her 2014 in-
dividual right of action.     The Administrative Judge
determined that a reasonable person could not have be-
lieved that the email disclosed government wrongdoing.


    4   For similar reasons, we decline to consider Ms. Mo-
hammed’s remaining arguments about the red flag notifi-
cation and memorandum of counseling.
    5   We consider the substance of the April 27 email in-
dependently of its redisclosure of Ms. Mohammed’s 2014
individual right of action, which the Administrative Judge
found was a protected disclosure.
10                                       MOHAMMED v. ARMY




Substantial evidence supports this finding. 6 Dr. Tovar did
not learn of Ms. Mohammed’s 2014 individual right of ac-
tion until she received the April 27 email from Ms. Leaver,
which occurred after her transfer, change of duties, denial
of conducting Oral Proficiency Interview tests, and denial
of teaching study hall. And while Dr. Kanbar knew of the
suit before these actions took place, the record contains no
evidence that Dr. Kanbar participated, either directly or
indirectly, in them.
    The June 1 email contained Mr. Bebawi’s memoran-
dum of poor performance. The Administrative Judge found
that a reasonable person could not have believed she was
disclosing government wrongdoing by sending this single
poor performance review. The record supports this finding.
Not only did she include only a single poor performance re-
view in her email, which standing by itself likely would not
establish government wrongdoing, but the agency also
gave her ample opportunity to dispute or remedy the re-
view. For example, Mr. Bebawi offered to meet with Ms.
Mohammed that afternoon, giving her a chance to dispute
his review. He also requested that Ms. Mohammed plan
another lesson that he could observe within the next two
weeks, giving her the opportunity to gain a more favorable
review. Under the circumstances, we affirm the Adminis-
trative Judge’s determination.
                             C.
    We now address the Administrative Judge’s determi-
nation that disclosure of Ms. Mohammed’s 2014 individual
right of action did not contribute to her transfer, change of



     6  Ms. Mohammed argues that forwarding the email
to Dr. Kanbar and Dr. Tovar reflects a retaliatory culture.
But we review for substantial evidence, and the record con-
tains adequate evidence to support the Administrative
Judge’s finding to the contrary.
MOHAMMED v. ARMY                                          11



duties, denial of conducting Oral Proficiency Interview
tests, and denial of teaching study hall.
    The Administrative Judge found no evidence that Dr.
Tovar was involved in Ms. Mohammed’s transfer, change
of duties, or denial of conducting Oral Proficiency Interview
tests. Ms. Mohammed has failed to remedy the lack of ev-
idence on appeal, so we decline to reverse this determina-
tion. The Administrative Judge also found that, although
Dr. Tovar was involved in denying Ms. Mohammed permis-
sion to teach study hall, there was no evidence the 2014
individual right of action contributed to the decision. Sub-
stantial evidence supports this determination. First, Dr.
Tovar did not learn of Ms. Mohammed’s individual right of
action until Ms. Leaver forwarded the April 27 email to
her, weeks after she had denied the study hall request.
Second, DLIFLC policy prevented individuals who had re-
ceived a red flag within the last six months from teaching
study hall. 7
     We also affirm the finding that Dr. Kanbar did not di-
rectly or indirectly participate in Ms. Mohammed’s trans-
fer, change of duties, denial of conducting Oral Proficiency
Interview tests, or denial of teaching study hall. The Ad-
ministrative Judge noted that there was no evidence that
Dr. Kanbar knew about any of these actions before they
took place, and Ms. Mohammed has not furnished addi-
tional evidence on appeal. Although she suggests that Dr.


    7    Ms. Mohammed challenges the Administrative
Judge’s finding that this policy existed. She contends that
the agency created it after the fact. But the record shows
that Dr. Tovar “provided guidance that no instructors with
negative performance evaluations, e.g. Red Flags, would be
eligible” to teach study hall. Pet. App’x doc. 10 p. 2. And
even if the agency did not memorialize this policy into a
formal memorandum until December 19, 2017, an agency
need not write out a policy for it to exist.
12                                       MOHAMMED v. ARMY




Kanbar had to know about her transfer and demotion be-
cause Dr. Kanbar was in her chain of command, we reject
the contention that he must have been involved based
simply on his position, especially because she testified to
his non-involvement before the Board.
                            D.
    Next, we address the Carr factors. The Administrative
Judge found that Ms. Mohammed had established a prima
facie case of retaliation based on her administrative leave
and termination. But after weighing the Carr factors, it
concluded that the agency had shown by clear and convinc-
ing evidence that it would have acted similarly even with-
out Ms. Mohammed’s disclosure.           Ms. Mohammed
challenges this determination.
     First, Ms. Mohammed argues that the Administrative
Judge erred in crediting the agency’s explanation that it
terminated Ms. Mohammed because it did not have enough
work to warrant her continued employment. See Carr, 185
F.3d at 1323. She contends that the Administrative Judge
failed to consider the availability of positions she could
have filled. 8 The Administrative Judge, however, did con-
sider this evidence. But she rejected it because it was “not
informative of the need for MSA or Iraqi dialect teachers in
2016 when the appellant’s contract expired.” Gov. App’x at
27. She instead credited agency testimony that workload
decreased in 2016. We decline to reweigh this evidence on
appeal. See Hayes, 727 F.2d at 1537.
    Ms. Mohammed alternatively argues that the Admin-
istrative Judge ignored evidence that she performed well
at her job, which suggests that poor performance was a


     8  Ms. Mohammed also appears to challenge the deci-
sion not to transfer her to the Continuing Education
School. But she did not raise this issue before the Admin-
istrative Judge. We therefore decline to address it.
MOHAMMED v. ARMY                                         13



pretext for her removal. But the Administrative Judge
credited the agency’s explanation that workload, not poor
performance, accounted for her termination. 9 And even if
performance were relevant, the record contains evidence
that Ms. Mohammed received negative feedback from stu-
dents and supervisors and caused disruptions at work. Be-
cause this evidence is adequate to support the
Administrative Judge’s findings, we affirm.
     Second, Ms. Mohammed contends that substantial evi-
dence does not support the finding that agency officials
lacked a retaliatory motive. See Carr, 185 F.3d at 1323.
Dr. Tovar and Ms. Leaver participated in the decision to
place Ms. Mohammed on administrative leave, and Dr. To-
var, Ms. Leaver, and Mr. Collins participated in the deci-
sion to terminate her. 10 Ms. Mohammed appears to rely on
knowledge of the 2014 individual right of action to satisfy
her burden of proof on retaliatory motive. But mere
knowledge of this suit does not establish a retaliatory mo-
tive, especially because it does not implicate the relevant
individuals. Even considering the possibility of an indirect
influence, the Administrative Judge found that only Ms.
Leaver would have a motivation to retaliate—and even
then, only a minor one—because she was Dr. Kanbar’s
first-line supervisor. Ms. Mohammed has offered no evi-
dence to contradict this finding.
    Third, Ms. Mohammed argues that the Administrative
Judge failed to consider the lack of any example of an “em-
ployee who was treated similar to [Ms. Mohammed] with


   9    Ms. Mohammed also challenges the determination
that workload, rather than poor performance, accounted
for her termination. But we review for substantial evi-
dence, and the record supports the workload rationale.
    10  Mr. Bebawi suggested terminating Ms. Moham-
med, but he was not involved in the final decision about
whether to renew her contract.
14                                       MOHAMMED v. ARMY




the absence of [w]histleblowing activity.” Continuation of
Informal Brief at 5; see Carr, 185 F.3d at 1323. The Ad-
ministrative Judge, however, did acknowledge that there
was “no evidence whether non-whistleblowers specifically
have been placed on administrative leave” or terminated.
Gov. App’x at 26. But she credited the testimony of Dr.
Tovar that she had placed other employees on administra-
tive leave for disruptive behavior. And she credited agency
testimony that it declined to renew the contract of between
50 and 70 other temporary employees who had not engaged
in whistleblowing activity. Without any indication that the
Administrative Judge abused her discretion in crediting
this testimony, we defer to her determination. See
Hornseth v. Dep’t of the Navy, 916 F.3d 1369, 1376 (Fed.
Cir. 2019). The record thus supports the Administrative
Judge’s finding that the agency treated non-whistleblowers
and Ms. Mohammed alike.
    Because substantial evidence supports the Administra-
tive Judge’s determinations about each Carr factor, we af-
firm the conclusion that the agency proved by clear and
convincing evidence that it would have taken the same ac-
tion even without any protected disclosures.
                            E.
     We now address Ms. Mohammed’s allegations that the
Administrative Judge abused her discretion in crediting
the testimony of agency officials such as Dr. Tovar and Ms.
Leaver. She contends that these witnesses lied on the
stand and that their testimony is internally inconsistent.
But “evaluation of witness credibility is within the discre-
tion of the Board and . . . in general, such evaluations are
‘virtually unreviewable’ on appeal.” Hornseth, 916 F.3d at
1376 (quoting King v. Dep’t of Health & Human Servs., 133
F.3d 1450, 1453 (Fed. Cir. 1998)). Ms. Mohammed has not
established that the Administrative Judge abused her dis-
cretion. And we find unpersuasive the contention that the
testimony of each agency witness is internally inconsistent
MOHAMMED v. ARMY                                          15



or inconsistent with the testimony of other agency wit-
nesses.
                             F.
     Next, we address res judicata and collateral estoppel.
Ms. Mohammed alleges that the agency impermissibly
punished her twice for the same act by denying her permis-
sion to teach study hall after it had already issued an in-
formal memorandum of counseling based on her red flag
notification. We reject this assertion. Res judicata and col-
lateral estoppel require litigation of some sort. See Carson
v. Dep't of Energy, 398 F.3d 1369, 1375 (Fed. Cir. 2005)
(listing the requirements of res judicata) Kroeger v. U.S.
Postal Serv., 865 F.2d 235, 239 (Fed. Cir. 1988) (listing the
requirements of collateral estoppel). Neither the denial of
teaching study hall nor the informal memorandum of coun-
seling involved litigation.
                             G.
    Finally, we address Ms. Mohammed’s due process ar-
guments. She contends that the agency deprived her of due
process by issuing a memorandum of counseling without
considering “the valid DLIFLC Command Policy on Disci-
pline of Employee dated 2015,” Continuation of Informal
Brief at 2, which states that the agency should provide “em-
ployees a reasonable opportunity to respond to any pro-
posed discipline, whether formal or informal,” Pet. App’x
doc. 2 p. 4. We disagree that the memorandum of counsel-
ing falls within the umbrella of “proposed discipline,
whether formal or informal.” Mr. Bebawi reassured Ms.
Mohammed that the memorandum of counseling would not
have any implications on her future career because he
would give her a fresh start. It thus was not a disciplinary
measure.
    She also argues that the agency deprived her of due
process by placing her on administrative leave and termi-
nating her without giving her a chance to appeal or find out
16                                      MOHAMMED v. ARMY




the reasons behind these actions. But Ms. Mohammed, as
a temporary employee, lacked any constitutionally pro-
tected property interest in her continued employment. See
Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 578
(1972). She contends that her contract with the agency cre-
ated such rights, but we disagree. This challenge seems
more appropriately suited to a breach of contract claim,
which we decline to consider on appeal because Ms. Mo-
hammed did not raise this issue before the Board.
                            III
    We have considered Ms. Mohammed’s remaining argu-
ments and find them unpersuasive. Because substantial
evidence supports the Administrative Judge’s determina-
tion that the agency did not violate the Whistleblower Pro-
tection Act, we affirm.
                      AFFIRMED
     No costs.